

113 SRES 251 IS: Expressing the sense of the Senate that the United States Preventive Services Task Force should reevaluate its recommendations against prostate-specific antigen-based screening for prostate cancer for men in all age groups in consultation with appropriate specialists. 
U.S. Senate
2013-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 251IN THE SENATE OF THE UNITED STATESSeptember 23, 2013Mr. Sessions submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing the sense of the Senate that the United States Preventive Services Task Force should reevaluate its recommendations against prostate-specific antigen-based screening for prostate cancer for men in all age groups in consultation with appropriate specialists.
Whereas the United States Preventive Services Task Force (referred to in this preamble as the USPSTF) is an independent panel of primary care physicians, not employed by the Federal Government, who are experts in preventive and evidence-based medicine;Whereas the physicians on the USPSTF conduct scientific evidence reviews of a broad range of clinical health care preventive services and develop recommendations for primary care clinicians and health systems;Whereas prostate cancer is the second leading cause of cancer-related deaths of men in the United States;Whereas the National Cancer Institute estimates that, in 2013, 238,590 men will be diagnosed with, and 29,720 men will die of, prostate cancer;Whereas the National Cancer Institute estimates that 1 in  6 men will be diagnosed with prostate cancer during his lifetime;Whereas family history has been shown to be a risk factor for prostate cancer for men of all races and ethnicities, and men with a family history of prostate cancer are twice as likely to be diagnosed with the disease;Whereas the USPSTF acknowledges that prostate cancer is the most commonly diagnosed non-skin cancer for men in the United States, with a lifetime risk for diagnosis estimated at 15.9 percent;Whereas the USPSTF acknowledges that African-American men are twice as likely to die from prostate cancer than other men in the United States;Whereas the USPSTF does not have any members who are urologists, a type of physician who specializes in diagnosing and treating patients with prostate cancer;Whereas the USPSTF does not have any members who are oncologists, a type of physician who specializes in diagnosing and treating patients with cancer;Whereas the Food and Drug Administration first approved the prostate-specific antigen (commonly referred to as PSA) blood test for prostate cancer screening and diagnosis in 1992 and, since that time, the mortality rate due to prostate cancer has decreased by 40 percent;Whereas, in August 2008, the USPSTF recommended against prostate-specific antigen-based screening for prostate cancer for men ages 75 and older, because the USPSTF determined that there was insufficient evidence to assess the balance of benefits and harms of prostate cancer screening in men younger than age 75;Whereas, in May 2012, the USPSTF issued a new recommendation, to replace its 2008 recommendation, against prostate-specific antigen-based screening for prostate cancer for men in all age groups, because the USPSTF concluded that there is moderate-to-high certainty that the test has no net benefit, or that the harms outweigh the benefits, and suggested that this screening practice be discouraged;Whereas the May 2012 recommendation against screening applies to all men in the United States, regardless of age;Whereas the May 2012 recommendation against screening applies to all men in the United States, regardless of race, even though the USPSTF acknowledges that African-American men have a substantially higher incidence rate for prostate cancer than White men have and more than twice the mortality rate from prostate cancer that White men have;Whereas the May 2012 recommendation against screening applies to all men in the United States, even though the USPSTF acknowledges that there is convincing evidence that prostate-specific antigen-based testing helps detect many cases of asymptomatic prostate cancer; andWhereas the USPSTF acknowledges that clinical decisions regarding cancer screening involve multiple considerations and that clinicians should individualize decisionmaking to the specific patient or situation: Now, therefore, be itThat it is the sense of the Senate that—(1)the United States Preventive Services Task Force should—(A)reevaluate its recommendation against prostate-specific antigen-based screening for prostate cancer for men in all age groups;(B)seriously engage and consult with specialists, including urologists and oncologists, as it reevaluates its recommendation; and(C)identify areas for additional research and evaluation of methods of treatment of, and screening procedures for, prostate cancer;(2)prostate cancer screening decisions  should be made by each individual patient and his physician, taking into account the personal risk factors of the patient, such as his overall health, age, race, family history, and life expectancy, as well as his desire for eventual treatment if he is diagnosed with prostate cancer; and(3)steps should be taken to raise awareness of, and increase public knowledge about, prostate cancer, the benefits of early detection, and the appropriateness of screening tests.